Exhibit 10.7

EMPLOYMENT AGREEMENT made and entered into as of the 10th day of August, 2006.

 

BY AND BETWEEN:   

TARGANTA THERAPEUTICS CORPORATION, a corporation formed under the laws of the
State of Delaware which will have its principal place of business in
Indianapolis, Indiana.

 

(hereinafter referred to as the “Corporation”)

 

PARTY OF THE FIRST PART

AND:   

ROGER D. MILLER, domiciled and residing at 1272 W. Stone Ridge Ct., Greenwood,
IN 46143 USA

 

(hereinafter referred to as the “Executive”)

 

PARTY OF THE SECOND PART

WHEREAS the Corporation wishes to retain the services of the Executive to act as
its Vice President of Operations and Manufacturing;

WHEREAS the Executive wishes to provide his services to the Corporation in such
a capacity;

WHEREAS the Corporation and the Executive wish to end the previous Employment
Agreement signed on January 20, 2006, in favor of this present Employment
Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the covenants
and agreements herein contained, the parties hereby covenant and agree with each
other as follows:

ARTICLE I

 

1. START DATE; PART-TIME EMPLOYMENT

 

  1.1 This Agreement become effective on August 10, 2006, the start date. This
Agreement will continue until terminated pursuant to Article VII.

 

  1.2 The Executive shall not work less than 40 hours per week.

 

  1.3 The Corporation shall employ the Executive full time.

 

  1.4 The Executive shall perform his duties principally at the Corporation’s
facilities in Indianapolis, Indiana.



--------------------------------------------------------------------------------

ARTICLE II

 

2. DUTIES

 

  2.1 The Executive shall serve the Corporation in such capacity or capacities
and shall perform such duties and exercise such powers pertaining to the
management and operation of the Corporation as may be determined from time to
time by the Chief Executive Officer of the Corporation.

 

  2.2 Without limiting the foregoing, the Executive shall serve as Vice
President of Operations and Manufacturing and shall be accountable for contracts
with manufacturing partners of Targanta, the manufacturing assets and inventory
of the corporation, interacting with other functional groups, design and
implementation of internal systems and serve as an active member with the
strategy and success teams.

 

  2.3 The Executive shall diligently and faithfully perform all duties assigned
to him to the best of his ability, and act at all times in the best interests of
the Corporation. The Executive shall at all times use his best efforts to
promote the interests and goodwill of the Corporation.

ARTICLE III

 

3. REPORTING PROCEDURES

The Executive shall report to the Chief Executive Officer. The Executive shall
report fully on the management, operations and business affairs of the
Corporation under his supervision and for which he is accountable, and advise to
the best of his ability and in accordance with reasonable business standards on
all matters that may arise from time to time during the term of his employment
by the Corporation.

ARTICLE IV

 

4. REMUNERATION

 

  4.1 Salary

 

  4.1.1 The annual salary payable to the Executive for his services hereunder
shall be one hundred and sixty-five thousand dollars ($165,000) (the “Salary”)
for the first year of this contract and subsequently $220,000 thereafter.

 

  4.1.2 The Salary shall be reviewed at the end of each calendar year to
determine whether increase thereof is appropriate in light of the Executive’s
achievements and the Corporation’s performance in the immediately preceding
year, but after the first year, the annual salary will be no less than $220,000.



--------------------------------------------------------------------------------

  4.1.3 The Salary shall, be paid to the Executive bi-weekly in arrears, or in
such other manner as may be mutually agreed upon, less, in either case, any
deductions and withholdings.

 

  4.2 Vacation

The Executive shall be entitled to three (3) weeks’ paid vacation each year
during the Term hereof. In addition, the Executive shall be entitled to all paid
holidays given by the Corporation to its employees generally, including, in any
case, the days between December 25 and January 1 of the following year.

 

  4.3 Stock Options

Promptly following the Effective Date, the Executive will be entitled to receive
options to purchase 129,900 shares of the common stock of the Corporation in
accordance with the Corporation’s 2005 Stock Option Plan, which is incorporated
herein by reference. The exercise price for the Optioned Shares shall be equal
to their current fair market value, which the parties hereby acknowledge is
Twenty-Four Cents ($0.24 US) per Optioned Share. The options shall vest and
become exercisable according to the following schedule:

 

  (a) 32,475 of the options will vest upon confirmation by the U.S. Food and
Drug Administration (“FDA”) that the Active Product Ingredient manufactured by
Abbott Contract Manufacturing and already in inventory meets FDA approval;

 

  (b) 32,475 of the options will vest upon FDA confirmation that the finished
product manufactured by Cardinal Health or a manufacturer of the Executive’s
choice meets FDA approval and can be used in clinical studies with normal
volunteers and patients;

 

  (c) 32,475 of the options will vest upon the submission of the first
Oritavancin New Drug Application to the FDA; and

 

  (d) 32,475 of the options will vest upon the FDA’s approval of the first
Oritavancin New Drug Application.

The Executive may also be entitled to receive further options to acquire shares
of the common stock of the Corporation should the Board of Directors of the
Corporation determine, in its sole and absolute discretion, that their issuance
is appropriate.



--------------------------------------------------------------------------------

ARTICLE V

 

5. GENERAL EXPENSES

The Executive shall be reimbursed for all reasonable and direct travel and other
out-of-pocket expenses actually and properly incurred by the Executive from time
to time in connection with carrying out his duties hereunder. For all such
expenses the Executive shall furnish to the Corporation originals of all
invoices, statements, and receipts in respect of which the Executive seeks
reimbursement.

ARTICLE VI

 

6. BENEFITS

As a full time employee, the Executive shall be eligible for a life insurance
benefit equal to twice the full annual salary, including the first year of this
contract, for which the life insurance benefit will be calculated at
four-hundred and forty thousand dollar ($440,000). In addition to this benefit
the Executive shall be eligible for benefits required by law, such as worker’s
compensation insurance and unemployment insurance.

ARTICLE VII

 

7. TERMINATION

 

  7.1 Termination For Cause

The Corporation may terminate this Agreement for Cause (as hereinafter defined)
at any time, either with or without notice. If the Agreement is terminated for
Cause, the Executive shall be entitled to no compensation beyond payment of his
Salary (and per diem payments, if applicable) through the date of termination.
For the purposes of this Agreement, “Cause” shall mean:

 

  7.1.1 The Executive’s willful failure substantially to perform his duties and
responsibilities to the Corporation or his deliberate violation of a Corporation
policy;

 

  7.1.2 The commission by the Executive of any act of fraud, embezzlement,
dishonesty or any other willful misconduct that has caused, or is reasonably
expected to result in, material injury to the Corporation;

 

  7.1.3 The unauthorized use or disclosure by the Executive of any proprietary
information or trade secrets of the Corporation or any other party to whom the
Executive owes an obligation of nondisclosure as a result of his relationship
with the Corporation; or

 

  7.1.4 The willful breach by the Executive of any of his obligations under any
written agreement or covenant with the Corporation after receiving written
notification from the Chief Executive Officer and being given ten business days
to cure any such failure or breach.



--------------------------------------------------------------------------------

  7.2 Termination Without Cause

The Corporation may terminate this Agreement at any time without Cause, either
with or without notice. If this Agreement is terminated without Cause, the
Executive shall be entitled to receive his Salary (and per diem payments, if
applicable) through the date of termination. In addition, the Executive will
receive his regular Salary for one (1) month following the date of termination,
provided he signs a general release of claims in form and substance acceptable
to the Corporation.

 

  7.3 Termination Upon Disability

This Agreement may be immediately terminated by the Corporation if the Executive
becomes permanently disabled. The Executive shall be deemed to have become
permanently disabled if, because of illness or physical or mental disability;
the Executive has been continuously unable or has failed to perform his duties
for a total of sixty (60) days, consecutive or not, within any six-month period.
If this Agreement is terminated due to the Executive’s disability, the Executive
shall be entitled to no compensation beyond payment of his Salary (and per diem
payments, if applicable) through the date of termination.

 

  7.4 Termination Upon Death

This Agreement shall terminate without notice upon the death of the Executive.
If this Agreement is terminated due to the death of the Executive, he and his
estate shall be entitled to no compensation beyond payment of his Salary (and
per diem payments, if applicable) through the date of termination.

 

  7.5 Termination By Executive

Should the Executive wish to voluntarily terminate his employment hereunder, he
may do so upon not less than thirty (30) days’ prior written notice to the
Corporation. At any time after the Executive provides such notice, the
Corporation shall be free, in its sole discretion, to terminate the employment
of the Executive immediately so long as it continues to pay the Executive his
Salary for the balance of the 30-day notice period.

ARTICLE VIII

 

8. NON-COMPETITION, NON-SOLICITATION, NON-DISCLOSURE AND OWNERSHIP OF INVENTIONS

The Executive agrees to execute and abide by the terms of the Agreement re:
Non-Competition, Non-Solicitation, Non-Disclosure and Ownership of Inventions in
favor of the Corporation, a copy of which is attached hereto as Schedule A and
incorporated herein by reference, and the terms of which shall survive the
termination of this Agreement.



--------------------------------------------------------------------------------

ARTICLE IX

 

9. LEGAL ADVICE

The Executive hereby represents and warrants to the Corporation and acknowledges
and agrees that he had the opportunity to seek and was not prevented nor
discouraged by the Corporation from seeking independent legal advice prior to
the execution and delivery of this Agreement and that, in the event he did not
avail himself of that opportunity prior to signing this Agreement, he did so
voluntarily without any undue pressure and agrees that his failure to obtain
independent legal advice shall not be used by him as a defense to the
enforcement of his obligations under this Agreement.

ARTICLE X

 

10. NOTICES

Any notice or other communication required or permitted to be given hereunder
shall be in writing and either delivered by hand, by e-mail with receipt
notification, by fax, by prepaid registered mail with return receipt requested,
or by a nationally recognized overnight courier service. A notice shall be
deemed given on the date faxed or e-mailed; on the next business day if
delivered by overnight courier service; or on the date received if sent by
prepaid registered mail with return receipt requested. Notice shall be addressed
as follows:

 

  10.1     to the Corporation:     Targanta Therapeutics Corp.

225 South East Street, Suite 390

Indianapolis, IN

462-2-4002 USA

Attention: President and CEO

 

  10.2     to the Executive:         Mr. Roger D. Miller

1272 W. Stone Ridge Ct

Greenwood, IN 46143

or at such other address as any of the parties may have previously indicated in
writing in conformity with the foregoing notice procedure.

ARTICLE XI

 

11. MISCELLANEOUS

 

  11.1 Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of Indiana, without reference to its
conflict-of laws provisions. Any dispute arising from or concerning this
Agreement shall be decided in a state or federal court located in Indianapolis,
Indiana.



--------------------------------------------------------------------------------

  11.2   Headings. The headings in this Agreement are for convenience only and
shall not in any way limit or be deemed to construe or interpret the terms and
provisions of this Agreement.

 

  11.3   Preamble and Schedules. The preamble and the Schedules attached to this
Agreement shall form an integral part hereof.

 

  11.4   Severability. If any provision of this Agreement is restricted,
prohibited, or held unenforceable, such restriction, prohibition, or
unenforceability shall not invalidate or limit any other provision hereof. If
any one or more of the provisions contained in this Agreement or any attachment
incorporated herein by reference shall for any reason be held to be excessively
broad as to duration, geographical scope, activity, or subject, such provision
shall be construed by limiting and reducing it so as to be enforceable to the
maximum extent permitted by law.

 

  11.5   Waiver. The failure of either party at any time to require the
performance by the other party of any provision hereof shall in no way affect
the full right to require such performance at any time thereafter. Nor shall a
waiver by either party of a breach of any provision be taken or held to be a
waiver of any succeeding breach of such provision or as a waiver of the
provision itself. The rights and recourses of the parties under this Agreement
are cumulative and not alternative.

 

  11.6   Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the rights and obligations of the Executive hereunder are
personal and may not be assigned without the Corporation’s prior written
consent. Nothing herein, express or implied, is intended to confer upon any
person, other than the parties hereto and their respective successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement. Any assignment of this Agreement by the Corporation
shall not be considered a termination of the Executive’s employment.

 

  11.7   Counterparts. This Agreement may be executed in two counterparts, each
of which shall be deemed to be an original, but both of which together shall
constitute one and the same instrument.

 

  11.8   Facsimiles. A copy of this Agreement executed by any party and
transmitted by facsimile shall be binding upon the parties in the same manner as
an original executed and delivered in person,

 

  11.9   Declaration. The parties declare and expressly acknowledge that the
provisions of this Agreement have been freely negotiated between them.

 

  11.10   Amendments. This Agreement may be modified or amended only in a
writing signed by the Executive and the Chief Executive Officer of the
Corporation.

 

  11.11   Entire Agreement. This Agreement and the schedules attached hereto
constitute the entire agreement between the parties and supersede all prior
agreements, representations, warranties, statements, promises, information,
arrangements and understandings between them, whether oral or written, express
or implied.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first mentioned above.

 

TARGANTA THERAPEUTICS CORPORATION     /s/ Pierre Etienne     /s/ Roger D. Miller
Name: Pierre Etienne     Roger D. Miller Title: President and CEO    